Robinson, J.,
delivered the opinion of the Court.
This suit was brought by the appellee to recover broker’s commissions from the appellant, for the sale of certain property. situate in the city of Baltimore.
At the trial below, the appellee offered evidence tending to prove that he was employed by the appellant to sell the property in question, and that through his agency negotiations were begun, and the sale finally effected. Whatever may have been the conflict in the testimony, if the jury believed these facts, the appellee was entitled to his commissions; and his services being rendered at the instance and by the request of the appellant, the personal liability of the latter was wholly unaffected by the question, as to whether he held the legal title of the property beneficially, or in trust for his wife. The Court was right therefore in granting the appellee’s first prayer, and in rejecting the appellant’s.
By the second prayer of the appellant, the plaintiff’s right to recover was based upon the finding by the jury of a special contract to sell the house at fourteen thousand dollars, and that *443it was sold at such price. Where there is a special contract, by the terms of which the broker is not to be paid commissions unless he sells the property at a specified price, the sale by him at such a price is a condition precedent to his right to compensation, unless pending the negotiations, and whilst his agency remains unrevoked, the owner consents to a sale for a sum other than originally agreed upon. In this case then, although by the terms of the original contract, the appellee was not to receive commissions unless he sold the house for sixteen thousand dollars, yet, if pending the negotiations, the appellant and his wife agreed to take fourteen thousand dollars, and the sale was made through the agency of the appellee at that price he would undoubtedly be entitled to commissions.
The third, like the second prayer, is erroneous in assuming the appellee could not recover, unless the jury found a special agreement to pay commissions, in case the appellee sold the house to Dr. Erich for $14,000, and the request of the appellant to make such sale. It is well settled, if the agent introduces or discloses the name of the purchaser, and such introduction or disclosure is the foundation upon which negotiations are begun and the sale effected, he will be entitled to commissions, and this too although in point of fact the sale may have been made by the owner. In other words, he cannot avail himself of the services, and by making a sale through information derived from the agent, deprive the latter of his commissions. Keener vs. Harrod & Brooke, 2 Md., 63; Beall vs. Creswell, 3 Md., 196.
If, therefore, the appellee sold the house to Dr. Erich for $14,000, with the consent of the appellant, the former was entitled to recover in this action although he may not have been requested by the appellant to sell at that price, under an agreement to pay commissions.
In regard to the fourth prayer, we find no evidence in the record to support it, and the Court was right in refusing to grant it. Whatever may have been the prior agency of the *444witness Bucksbaum, in regard to the sale of the property, and his offer of it to Dr. Erich, he admits that his agency had ceased before the sale of the same by the appellee, and there is no evidence tending to show that the offer of the property by Bucksbaum, was the foundation of negotiations, or contributed in any manner towards making the sale. On the contrary, Dr. Erich, the purchaser, says, “the sale was concluded through the appellee.”
(Decided 14th June, 1871.)
Finding no error in the rulings below, the judgment will be affirmed.

Judgment affirmed.